DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed February 22, 2022.
An amendment to amend the claims 1-3, 8-13 and 18-20 has been entered and made of record.
 
Claims 1-20 are now pending in the application.

  In view of applicant’s amendment to amend the Specification for the Cross-Reference section and other labels, therefore, examiner has withdrawn the objection of the Specification.
 
 The replacement drawing(s) were received on February 22, 2022.  These drawing are accepted.     

Claims 1-20 are allowed as evident by applicant’s amendment and arguments. 

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations  a biometric locking jar with integrated vacuum pump comprising:
(a) a lid having a lid upper portion and a lid lower portion wherein said lid upper portion houses an ON/OFF button, the vacuum pump, a CPU/microprocessor and a fingerprint enrollment/reader;

(c) said lid lower portion includes a labyrinth seal lid interfacing gasket; 
wherein said ON/OFF button activates said vacuum pump which pulls a vacuum within said jar and said vacuum within said jar solely acts to securely lock said lid to said jar without the need for a secondary mechanical locking mechanism;
and further wherein the generated vacuum is released using recognition of an enrolled user’s fingerprint to allow unlocking of the jar solely by the release of said vacuum and thereby allowing access to the jar contents.

Independent claim 11 recites a method for making a biometric locking jar with integrated vacuum pump and also includes similar features to those of recited within independent claim 1; therefore, independent claim 11 is also allowed at least for the same reasons discussed above.

Claims 2-10 and 12-20 depend either directly or indirectly upon independent claims 1 and 11; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684